Exhibit 10.52

 

AMENDED EMPLOYMENT AGREEMENT

RE:  MICHAEL LEE

 

THIS AMENDED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and
between Diversified Corporate Resources, Inc., a Texas Corporation (herein
referred to as the “Company”) and Michael Lee (herein referred to as the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto previously entered into that certain Employment
Agreement Re:  Michael Lee dated as of June 30, 2004 (the “Prior Agreement”) and

 

WHEREAS, this Agreement constitutes an amendment of the Prior Agreement; and

 

WHEREAS THE Company desires to continue to employ the Executive and the
Executive desires to be employed by the Company; and

 

WHEREAS, the purpose of this document is to set forth the terms and conditions
of such employment.

 

NOW THEREFORE, for and in consideration of the mutual advantages and benefits
accruing respectively to the parties hereto, the mutual promises hereinafter
made and the acts to be performed by the respective parties hereto, the Company
and the Executive do hereby contract and agree as follows:

 

1.             Employment.  The Company hereby employs the Executive as the
Chief Financial Officer, Treasurer and Vice President of the Company, and the
Executive hereby accepts such employment, to perform the duties and render
services as herein set forth.  Such employment shall continue during the term of
this Agreement.

 

1

--------------------------------------------------------------------------------


 

2.             Term.  Except in the case of earlier termination as herein
specifically provided, the Executive’s employment with the Company pursuant to
this Agreement shall be for the period beginning January 1, 2005 and ending
December 31, 2006 (the “Termination Date”).

 

3.             Base Compensation.  As base compensation for the services of
Executive during the term hereof, the Company shall pay the Executive a salary
at an annual rate to be fixed from time to time by the Board of Directors of the
Company but in no event less than $125,000.00 plus any additional compensation
which the Board of Directors of the Company may from time to time determine. 
The Executive’s salary hereunder shall be paid in equal semi-monthly
installments (subject to reduction for such payroll and withholding deductions
as may be required by law), and may be paid, in whole or in part, by one or more
of the subsidiaries (the “Subsidiaries”) of the Company.

 

In addition to the Executive’s base salary, the Executive shall be entitled to
each of the following (at the Company’s expenses unless otherwise indicated):
(a) 200,000 stock options priced at the date of this agreement, (b) the right to
receive a bonus pursuant to such bonus plan(s) which the Board of Directors of
the Company may hereafter adopt with respect to the Executive or which the Chief
Executive Officer may grant under authority delegated by the Board of Directors,
(c) health insurance coverage now or hereafter in effect which shall provide for
payment of health, dental and related expenses incurred during the term of this
Agreement with respect to the Executive (including long-term disability coverage
paid for the Executive), the Executive’s spouse or the Executive’s children, and
which shall contain such benefits and options as shall be made available to
other executives of the Company and/or the Subsidiaries, (d) the right to
participate in any and all 401(k) plans and Section 125 plans now in effect or
hereafter adopted by the Company, (e) the right to participate in any executive
stock option plan which the Board of Directors of the Company may

 

2

--------------------------------------------------------------------------------


 

hereafter adopt with respect to the Executive, (f) an automobile allowance of $
600 per month, and (g) the right to all fringe benefits generally made available
to other executives and/or employees of the Company.

 

In addition to the foregoing, the Executive shall be entitled to (a) such
vacation leave as shall be permitted by the Company’s standard policies, or
(b) if such standard policies provide for a lesser amount of vacation leave,
minimum annual vacation leave of fifteen (15) days per year with full pay, and
thirty (30) days per year of sick leave with full pay (this number of days of
sick leave may be extended if the Board of Directors of the Company approves).

 

The Executive shall also be entitled to receive such fees and/or compensation,
if any, as shall be granted to the Executive by the Board of Directors of the
Company in connection with the Executive serving as a director of the Company
and any of the subsidiaries of the Company.

 

4.             Duties and Services.  During the term of this Agreement, the
Executive agrees to (a) do his utmost to enhance and develop the best interests
and welfare of the Company, (b) give his best efforts and skill to advancing and
promoting the growth and success of the Company, and (c) shall be responsible
for management, fiscal responsibilities and strategic planning and perform such
duties or render such services as the Board of Directors of the Company may,
from time to time, reasonably confer upon or impose on the Executive.  
Executive’s authority and responsibility in the Company shall at all times be
subject to the review and discretion of the Board of Directors, who shall have
the final authority to make decisions regarding the business of the Company. It
is understood that the Executive shall report directly to the Board of Directors
and Chief Executive Officer of the Company.

 

3

--------------------------------------------------------------------------------


 

5.             Termination.

 

a.             The Company may terminate the Executive’s employment pursuant to
this Agreement at any time for “cause” as herein defined.  The term “cause”
shall solely mean any of the following events set forth in this paragraph:
(i) the Executive’s conviction or plea of guilty to a crime involving moral
turpitude, (ii) any will full acts of acts of dishonesty and theft or the will
full violation of any law, rule or regulation (other than traffic violation or
other minor offenses) on the part of the Executive which, in the opinion of the
Board of Directors of the Company, is detrimental to the best interests of the
Company.  However, no act or failure to act on the Executive’s part shall be
considered will full or detrimental to the best interests of the Company unless
done or omitted to be done in bad faith and without reasonable belief by the
Executive that the action or omission was in the best interest of the Company
and (iii)  a will full, intentional and material violation by the Executive of
any written policy of the Board of Directors of the Company which is not
corrected within ninety (90) days after receipt by the Executive of a detailed
written explanation from the Board of Directors of the Company.  Any decision by
the Board of Directors of the Company to terminate the Executive for cause must
be approved by the favorable vote of seventy-five percent (75%) of all members
of the Board of Directors of the Company excluding the Executive.

 

b.             The Company may terminate the Executive as an employee of the
Company at any time during the term of this Agreement if a majority of all of
the members of the Board of Directors of the Company approves a resolution
authorizing such action and reflecting that such action is in the best interests
of the Company.  However, unless the Executive’s employment is terminated for
“cause” (as defined in paragraph 5(a)), any termination of the Executive’s
employment shall not terminate the Company’s obligations to pay to the Executive
the severance benefits as hereinafter set forth, or to comply with the other
requirements of this Agreement.

 

4

--------------------------------------------------------------------------------


 

c.             The Executive may terminate his employment with the Company at
any time by giving ninety (90) days written notice to the Company.

 

d.             The Executive’s employment by the Company shall automatically
terminate on the date of the Executive’s death if the Executive dies during the
term of this Agreement.

 

e.             If the Executive is incapacitated by an accident, sickness or
otherwise, so as to render him mentally or physically incapable of performing
the services required of him pursuant to this Agreement, Executive’s employment
by the Company shall terminate at such time as the Board of Directors of the
Company determines (with at least seventy-five percent of the directors other
than the Executive voting in favor) that the Executive is so disabled and that
this Agreement should be terminated by reason of such disability. 
Notwithstanding the foregoing, the Executive shall have the right to contest any
determination of disability by the Board of Directors of the Company.  In the
event that the Executive does contest such determination, such matter shall be
resolved by arbitration pursuant to Section 13(c) of this Agreement.

 

6.             Severance and Other Payments.

 

a.             If the Executive’s employment pursuant to this Agreement is
terminated for “cause” (pursuant to paragraph 5(a)) or due to the death or
disability (as determined pursuant to paragraph 5(e) of this Agreement) of the
Executive, the Company shall not be obligated to pay or provide any severance
compensation or benefits to the Executive.

 

b.             If the Executive ceases to be an employee of the Company (either
during the term of this Agreement or at any time subsequent to the termination
of this Agreement) for any reason other than pursuant to Paragraphs 5(a),
5(c) (except for a “Good Reason” termination by the Executive as defined below),
5(d) or 5(e) of this Agreement, the Company agrees to pay to the Executive an
amount equal to the base compensation which would have been paid to the
Executive

 

5

--------------------------------------------------------------------------------


 

during the period of time from the date of the termination of the Executive’s
employment with the Company for a period of twelve (12) months following the
date the Executive ceases to be an employee of the Company and the Subsidiaries
(such time period is herein referred to as the “Severance Period”).  In addition
to the foregoing severance payment, the Executive and his family shall continue
to participate in the Company’s group health plan, at no cost to the Executive,
during the Severance Period. Notwithstanding the foregoing, in the event of a
Special Change in Control of the Company (as hereinafter defined) and if the
Executive’s employment with the Company is terminated for any reason other than
Voluntary Termination (as hereinafter defined) or termination for cause as
provided for herein during the twenty-four (24) month period beginning on the
Effective Date of such Special Change in Control, (i) the Severance Period shall
be extended by six (6) months so that the Severance Period shall be eighteen
(18) months following the date the Executive ceases to be an employee of the
Company and the Subsidiaries (such extended time period is herein referred to as
the “Extended Severance Period”), and (ii) the payments to the Executive
hereunder with respect to the Extended Severance Period shall be at such times
and in such amounts as would have been paid to the Executive during the Extended
Severance Period had the Executive’s employment not been terminated.

 

c.             If the Executive’s employment is terminated during the term of
this Agreement, for any reason other than cause, the Executive (i) shall be
entitled to receive a prorata share (based upon the number of months employed
during the calendar year in which employment with the Company is terminated) of
any bonus or incentive compensation which the Executive would otherwise have
been entitled to receive had he remained employed for the entirety of the
calendar year involved, and (ii) shall have twelve (12) months to exercise any
stock options heretofore or hereafter granted to the Executive by the Board of
Directors of the Company.

 

6

--------------------------------------------------------------------------------


 

d.             Commencing in June 2004 and during the time of Executive’s
employment with the Company and all of its subsidiaries, the Company shall fund
a deferred compensation program for the Executive in the amount of $1,250.00 per
month.  All funded pursuant to this deferred compensation arrangement shall be
paid to the Executive, at the date of termination of the Executive’s employment
with the Company, in the manner anticipated by the deferred compensation program
previously implemented by the Company for the Executive.

 

Notwithstanding the foregoing, in the event of a Special Change in Control of
the Company (as hereinafter defined) and if the Executive’s employment with the
Company terminates for any reason other than Voluntary Termination (as
hereinafter defined) or termination for cause as provided for herein during the
twenty-four (24) month period beginning on the Effective Date of such Special
Change in Control, the Company’s obligation to fund the deferred compensation
program shall extend until the expiration of the Extended Severance Period.

 

7.             Working Conditions.  The Company will provide the Executive with
a private office.

 

8.             Relocation.  In the event that the Board of Directors of the
Company relocates the primary office of the Executive outside of the Dallas,
Texas metropolitan area, the Company shall pay all moving expenses of the
Executive to the place of the new office.  Absent the written consent of the
Executive, the Company shall not relocate the primary office of the Executive to
an office location which is not the general corporate office of the Company.

 

9.             Travel and Entertainment.  The Executive is authorized to incur
reasonable business expenses on behalf of the Company, including, but not by way
of limitation, expenditures of entertainment, gifts and travel; if any expenses
are of a kind or a cost in excess of the written policies established by the
Board of Directors of the Company, such expenses must be expressly authorized by
the Board of Directors of the Company. The Company agrees to reimburse the
Executive for all

 

7

--------------------------------------------------------------------------------


 

such expenses upon the Executive’s presentation of an itemized account of such
expenditures.  In addition to the foregoing, the Executive is entitled to incur,
and to be reimbursed by the Company, various and sundry fees, costs and expenses
(including, but not by way of limitation, fees and costs involved in attending
courses, seminars and continuing education sessions) in connection with the
Executive’s position with the Company.  These costs include the cost of
membership in and attendance at, meetings of one or more professional
organizations.

 

10.           Non-Competition Agreement.  In the event that the termination of
employment of the Executive pursuant to this Agreement is effectuated by the
Executive electing to terminate his employment pursuant to this Agreement, and
subject to the condition that the Company shall pay the severance compensation
as provided in Paragraph 6(b) of this Agreement, the Executive agrees that the
Executive shall not, for a one year period of time following the date of
termination of this Agreement, within Dallas, Dallas County, Texas or within a
radius of fifty (50) miles from any business location of the Company and its
subsidiaries in the continental United States on the Termination Date, enter
into or engage generally in direct competition with the Company either as an
individual on his own or as a partner or joint venturer, or as an employee or
agent for any person, or as an officer, director, shareholder or otherwise of
any entity other than the Company or an affiliate of the Company.

 

11.           Notices.  All notices or other instruments or communications
provided for in this Agreement shall be in writing and signed by the party
giving same and shall be deemed properly given if delivered in person, including
delivery by overnight courier, or if sent by registered or certified United
States mail, postage pre-paid, addressed to such party at the address listed
below.  Each party may, by notice to the other party, specify any other address
for the receipt of such notices,

 

8

--------------------------------------------------------------------------------


 

instruments or communications.  Any notice, instrument or communication sent by
telegram shall be deemed properly given only when received by the person to whom
it is sent.

 

12.           Certain Conditions.

 

a.             “Special Change in Control” means (i) any person or entity,
including a “group” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), other than the Company, a
majority-owned subsidiary thereof, or Executive and any affiliate of the
Executive, becomes the beneficial owner (as defined pursuant to
Schedule 13(d) under the Exchange Act) of the Company’s securities having
twenty-five percent (25%) or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company, or (ii) as the result of, or in connection with, any
cash tender or exchange offer, merger or other business combination, sales of
assets or contested election, or any combination of the foregoing transactions,
less than a majority of the combined voting power of the then outstanding
securities of the Company or any successor corporation or entity entitled to
vote generally in the election of the directors of the Company, or such other
corporation or entity after such transaction, are beneficially owned (as defined
pursuant to Section 13(d) of the Exchange Act) in the aggregate by the holders
of the Company’s securities entitled to vote generally in the election of
directors of the Company immediately prior to such transaction, or (iii) during
any period of two consecutive years, individuals who at the beginning of any
such period constitute the

 

9

--------------------------------------------------------------------------------


 

Board of Directors of the Company cease for any reason to constitute at least a
majority thereof, unless the election, or the nomination for election by the
Company’s shareholders, of each director of the Company first elected during
such period was approved by a vote of at least two-thirds of the directors of
the Company then still in office who were directors of the Company at the
beginning of any such period.

 

b.             The “Effective Date” of such Special Change in Control shall be
the earlier of the date on which an event described in Section 12(a) (i), (ii),
or (iii) occurs, or if earlier, the date of the occurrence of (i) the approval
by shareholders of an agreement by the Company, the consummation of which would
result in an event described in Section 12(a) (i), (ii), or (iii), or (ii) the
acquisition of beneficial ownership (as defined pursuant to Section 13(d) of the
Exchange Act), directly or indirectly, by any entity, person or group (other
than the Company, a majority-owed subsidiary of the Company, or the Executive
and any affiliate of the Executive) of securities of the Company representing
five percent (5%) or more of the combined voting power of the Company’s
outstanding securities, provided, however, that the events described in
Section 12(b)(i) and (ii) will be considered the Effective Date of a Special
Change in Control if they are followed within six (6) months by an event
described in Section 12(a) (i), (ii), or (iii).

 

c.             “Voluntary Termination” shall mean Executive’s resignation from
the Company unless such resignation is for Good Reason. Good Reason shall

 

10

--------------------------------------------------------------------------------


 

mean the following (i) without Executive’s express written consent, the
assignment to Executive of any duties materially inconsistent with his position,
duties, responsibilities and status (including his removal from the Board of
Directors) with the Company, (ii) a reduction of Executive’s base compensation
and bonus compensation (other than a reduction in payments under the Company’s
incentive bonus program based on a reduction in net profits of the Company) to
an amount that is greater than ten percent (10%) lower than such compensation,
(iii) relocation of Executive’s principal location of work to any location that
is both (A) in excess of fifty (50) miles from the location of Executive’s
principal location of work, and (B) in excess of the sum of the distance from
the Executive’s principal residence to the location of the Executive’s principal
location of work plus fifty (50) miles, (iv)  at the effective Date of a Special
Change in Control the Company fails to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance reasonably satisfactory to the Executive, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform this Agreement if no such
succession had taken place, or (v) any material breach of this Agreement as in
effect on the Effective Date of the Special Change in Control by the Company.

 

11

--------------------------------------------------------------------------------


 

13.           Miscellaneous.

 

a.             Subject to the condition that this Agreement is not assignable by
either party without the prior written consent of the other party, the terms and
provisions of this Agreement shall inure to the benefit of, and shall be binding
on, the parties hereto and their respective heirs, representatives, successors
and assigns.

 

b.             This Agreement supersedes any other agreements, either oral or in
writing, between the parties to this Agreement, with respect to the employment
of the Executive by the Company.  This Agreement contains the entire
understanding of the parties and all of the covenants and agreement between the
parties with respect to such employment.  Any such prior agreements related to
employment of the Executive by the Company are hereby terminated without
obligation for any payments due thereunder, except for unpaid obligations which
accrued and become payable prior to the termination of any such agreements.

 

c.             Any controversy between the parties to this Agreement involving
the construction or application of any of the terms, covenants, or conditions of
this Agreement (including, but not by way of limitation, the determination of
any amounts payable under the terms of this Agreement) shall be submitted to
arbitration if either party to this Agreement shall request arbitration by
notice in writing to the other party.  In such event, the parties to this
Agreement shall, within thirty (30) days after this Paragraph 13(c) is invoked,
both appoint one person as an arbitrator to hear and determine the dispute, and
if such arbitrators shall be unable to agree within fifteen (15) days after
selection of the second of the two, then the two arbitrators so chosen shall,
within fifteen (15) days, select a third impartial arbitrator whose decision
shall be final and conclusive upon the parties to this Agreement.  The decision
of the third arbitrator shall be rendered within fifteen (15) days after
selection.  The individual parties expenses of the initial arbitration
proceedings conducted pursuant to this

 

12

--------------------------------------------------------------------------------


 

Agreement shall be borne separately by each party to this Agreement; the
expenses of a third arbitrator shall be borne equally by the Company and the
Executive.

 

d.             In the event of any litigation between the parties related to the
compliance with the terms and conditions of this Agreement, the parties hereto
acknowledge and agree that such litigation proceedings must be held in Dallas
County, Texas.

 

e.             This Agreement has been made under and shall be governed by the
laws of the State of Texas.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the 1st day of January, 2005, but actually executed this      day of
February, 2005.

 

 

 

COMPANY:

 

 

 

DIVERSIFIED CORPORATE RESOURCES, INC.

 

 

 

 

 

By:

/s/ J. Michael Moore

 

 

J. Michael Moore

 

 

Chief Executive Officer

 

 

 

Address:

10670 North Central Expressway

 

 

Suite 600

 

 

Dallas, TX 75231

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Michael Lee

 

Michael Lee

 

 

 

Address:

2117 Brook Tree Drive

 

 

Garland, Texas 75040

 

13

--------------------------------------------------------------------------------